                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              FORT WAYNE DIVISION

JOSHUA M. HAM,                             )
                                           )
       Plaintiff,                          )
                                           )
v.                                         )       Cause No. 2:17-CV-105-HAB
                                           )
NANCY A. BERRYHILL,                        )
Acting Commissioner of the Social Security )
Administration,                            )
                                           )
       Defendant.                          )

                                  OPINION AND ORDER

       This matter comes before the Court on Plaintiff Joshua M. Ham’s (“Ham”) Brief (ECF No.

19), seeking judicial review of Social Security Administration’s Decision (ECF No. 10 at 28–39)

(the “Decision”) dated November 4, 2015. Defendant Nancy A. Berryhill, Acting Commissioner

of the Social Security Administration (the “Commissioner”) filed her Memorandum in Support of

the Commissioner’s Decision (ECF No. 23) on January 2, 2018. Ham filed his Reply Brief (ECF

No. 26) on March 2, 2018. This matter is now ripe for a determination.

                                   CASE BACKGROUND

       Ham filed his application for Supplemental Security Income on December 4, 2012. That

application was denied on March 5, 2013. A Request for Reconsideration was timely filed on or

around April 12, 2013, which Request was denied on May 13, 2013. Ham then filed a Request for

Hearing by Administrative Law Judge on or around June 18, 2013. That hearing was held on

September 9, 2015. On November 4, 2015, the Administrative Law Judge (“ALJ”) entered the

Decision finding that Ham was not disabled. A Request for Review of Hearing Decision/Order

was filed on Ham’s behalf on December 23, 2015. That Request was denied by the Appeals
Council on January 26, 2017. The determination by the Appeals Council constituted a final

decision of the Commissioner. Ham timely filed his Complaint on March 6, 2017, which initiated

this judicial review proceeding.

                                        ALJ’S DECISION

       Disability is defined as the “inability to engage in any substantial gainful activity by reason

of any medically determinable physical or mental impairment which can be expected to result in

death or which has lasted or can be expected to last for a continuous period of not less than 12

months.” 42 U.S.C. § 1382c(a)(3)(A). To be found disabled, a claimant must demonstrate that his

physical or mental limitations prevent him from doing not only his previous work, but also any

other kind of gainful employment that exists in the national economy, considering his age,

education, and work experience. § 1382c(a)(3)(B).

       An ALJ conducts a five-step inquiry in deciding whether to grant or deny benefits.

20 C.F.R. § 416.920. The first step is to determine whether the claimant no longer engages in

substantial gainful activity (“SGA”). Id. The ALJ determined that Ham had not engaged in SGA

since December 4, 2012, the date of his application. (ECF No. 10 at 30).

       In step two, the ALJ determines whether the claimant has a severe impairment limiting his

ability to do basic work activities under § 416.920(c). The ALJ determined that Ham had the

following severe impairments: lumbar spine degenerative disc disease, scoliosis, chronic

obstructive pulmonary disease, obesity, and gout. (ECF No. 10 at 31). The ALJ found that each of

these conditions caused more than a minimal limitation in Ham’s ability to work, and therefore

were “severe” for the purposes of the Social Security Act. (Id.).

       The ALJ additionally determined that, although Ham suffered from hypertension and

depression, these conditions were non-severe. (Id. at 31–33). With respect to the hypertension, the



                                                 2
ALJ noted that Ham suffered from no related symptoms, and that the condition was generally

controllable with medication. (Id. at 31). The ALJ applied 20 C.F.R., Part 404, Subpart P,

Appendix 1, § 12.00C in evaluating Ham’s mental condition. She found that he had mild

limitations in his activities of daily living, no more than mild limitations in his social functioning,

no more than mild limitations in his concentration, persistence, and pace, and no episodes of

decompensation. (Id. at 32).

       Step three requires the ALJ to “consider the medical severity of [the] impairment” to

determine whether the impairment “meets or equals one of the [the] listings in appendix 1 . . . .”

§ 416.920(a)(4)(iii). If a claimant’s impairment(s), considered singly or in combination with other

impairments, rise to this level, there is a presumption of disability “without considering [the

claimant’s] age, education, and work experience.” § 416.920(d). But, if the impairment(s), either

individually or in combination, fall short, the ALJ must proceed to step four and examine the

claimant’s “residual functional capacity” (RFC)—the types of things he can still do, despite his

limitations—to determine whether he can perform “past relevant work” (§ 416.920(a)(4)(iv)), or

whether the claimant can “make an adjustment to other work” given the claimant’s “age, education,

and work experience” (§ 416.920(a)(4)(v)).

       The ALJ determined that Ham’s impairments, considered alone or in combination with

each other, did not meet or equal one of the listed impairments. (ECF No. 10 at 33). The ALJ then

determined that Ham had the RFC to:

       lift and carry 20 pounds occasionally and less than 10 pounds frequently, to stand
       and/or walk for a total of 2 hours during an 8-hour workday, and to sit for 6 hours
       during an 8-hour workday; however, the claimant needs the option to alternate his
       position from sitting to standing for 10 minutes each hour. The claimant can
       occasionally climb ramps and stairs, balance, stoop, kneel, and crouch, but he
       should never climb ladders, ropes, or scaffolds and never crawl. The claimant
       should avoid concentrated exposure to extreme heat, wetness, humidity, fumes,



                                                  3
         odors, dusts, gases, poor ventilation, hazards, and vibrations. The claimant can
         occasionally reach overhead bilaterally.

(Id.). Given Ham’s RFC, the ALJ determined that he could not perform any past relevant work,

but that, considering his age, education, work experience, and RFC, there were jobs that existed in

significant numbers in the national economy that Ham could perform. (Id.). Accordingly, the ALJ

concluded that Ham was not disabled from the date of his application to the date of the Decision.

         In reaching her determination, the ALJ accepted Ham’s testimony that he suffered adverse

symptoms because of his impairments, but found that Ham’s “statements concerning the intensity,

persistence and limiting effects of these symptoms are not entirely credible.” (Id. at 34). She

reached this conclusion based upon a perceived disconnect between the objective medical evidence

and Ham’s subjective complaints. Ham identified the following physical symptoms and limitations

in his initial disability report:

         The claimant alleged that he is unable to work due to scoliosis, depression, and
         morbid obesity. The claimant alleged that he has pain in his hip and back, which
         worsened in April 2013. The claimant alleged that he can only sit and stand for
         short periods of time. At the hearing, the claimant testified that he lies down during
         the day due to back pain. He testified that his medications make him drowsy. The
         claimant testified that his average pain is 5/10 with medication. He testified that he
         has back pain and hip pain. The claimant testified that he can sit for 10 minutes,
         can stand for three minutes, can walk ½ the length of the house, and can lift ½
         gallon of milk. The claimant testified that he is going to physical therapy twice a
         week. The claimant testified that his left hand goes numb with use.

(Id.).

         The ALJ considered the following medical evidence in evaluating Ham’s subjective

complaints.

A.       Low Back Pain

         Ham first sought treatment for his low back pain on July 31, 2014. During that visit, Dr.

Kamaljeet Girn observed that Ham walked with a limp and had a limited range of motion but had



                                                   4
normal strength. Ham had a standing scoliosis survey on August 21, 2014, which showed an apex

of the scoliotic curve in the thoracic spine at T8 and 60 degrees, and the apex in the lumbar spine

at L3 and 58 degrees. As a result of these findings, Dr. Girn referred Ham for spinal surgery, but

there was no evidence that Ham ever pursued this referral. Instead, Ham did not seek treatment for

his back again until April 10, 2015, when he went to Dr. Daniel Cha for pain management. Dr.

Cha noted that Ham suffered from moderate to severe pain with palpitation and motion, but that

Ham exhibited normal strength and a negative straight leg raise. Dr. Cha also noted that Ham was

able to ambulate with difficulty.

          Ham underwent a lumbar spine MRI on April 24, 2015. That scan showed mild spinal canal

stenosis and mild bilateral neural foraminal stenosis at L1-2 and L2-3, severe spinal canal stenosis

and severe bilateral neural foraminal stenosis at L3-4, mild spinal canal stenosis and mild bilateral

neural foraminal stenosis at L4-5, and minimal spinal canal stenosis and minimal neural foraminal

stenosis at L5-S1. Ham underwent pain injections to treat his back pain but received only minimal

relief.

B.        COPD

          On February 12, 2013, Dr. Mutena Korman observed that Ham had reduced breathing

sounds and his lungs showed poor aeration. At that time, Ham smoked a half a pack of cigarettes

per day. There is no record of any pulmonary function test and Ham did not report significant

respiratory symptoms. Ham subsequently stopped smoking in April 2014.

C.        Gout

          Ham suffers infrequent flare ups of his gout. The records show that Ham suffered flare ups

in February 2012, September 2012, and June 2015. At each of his medical visits to address his

flare ups, Ham is reported to have normal strength and range of motion.



                                                  5
D.     Obesity

       Ham is 5’10” and at the time of his hearing weighed 477 pounds. This gave him a body

mass index of 68.5. As a result, Ham was qualified as having Level III, or extreme, obesity.

E.     Ham’s Credibility

       Since the ALJ determined that Ham complained of more limitations than were supported

by the objective evidence, the ALJ considered various factors set out in 20 C.F.R. § 416.929(c) in

determining Ham’s credibility. First, the ALJ noted that Ham had a minimal work history prior to

the alleged onset of his disability, which she determined raised a question as to whether his lack

of work history was due to his impairments. Second, Ham received infrequent medical treatment

for his impairments. Finally, Ham’s claims of medication side effects and manipulative limitations

were not reported to any of his treating professionals.

                                     LEGAL DISCUSSION

A.     Standard of Review

       The decision of the ALJ is the final decision of the Commissioner when the Appeals

Council denies a request for review. Liskowitz v. Astrue, 559 F.3d 736, 739 (7th Cir. 2009). The

Social Security Act establishes that the Commissioner’s findings as to any fact are conclusive if

supported by substantial evidence. See Diaz v. Chater, 55 F.3d 300, 305 (7th Cir. 1995). Thus, the

Court will affirm the Commissioner’s finding of fact and denial of disability benefits if substantial

evidence supports them. Craft v. Astrue, 539 F.3d 668, 673 (7th Cir. 2009). Substantial evidence

is defined as “such relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971) (quoting Consol. Edison Co. v.

NLRB, 305 U.S. 197, 229 (1938)); Henderson v. Apfel, 179 F.3d 507, 512 (7th Cir. 1999).




                                                 6
       It is the duty of the ALJ to weigh the evidence, resolve material conflicts, make

independent findings of fact, and dispose of the case accordingly. Richardson, 402 U.S. at 399–

400. The reviewing court examines the entire record; however, it does not substitute its judgment

for that of the Commissioner by reconsidering facts, reweighing evidence, resolving conflicts in

evidence, or deciding questions of credibility. See Diaz, 55 F.3d at 305–06. The Court will

“conduct a critical review of the evidence,” considering both the evidence that supports, as well as

the evidence that detracts from, the Commissioner’s decision, and “the decision cannot stand if it

lacks evidentiary support or an adequate discussion of the issues.” Lopez ex rel. Lopez v. Barnhart,

336 F.3d 535, 539 (7th Cir. 2003) (internal quotations omitted).

       When an ALJ recommends the denial of benefits, the ALJ must first “provide a logical

bridge between the evidence and [the ALJ’s] conclusions.” Terry v. Astrue, 580 F.3d 471, 475 (7th

Cir. 2009) (internal quotation marks and citation omitted). Though the ALJ is not required to

address every piece of evidence or testimony presented, “as with any well-reasoned decision, the

ALJ must rest its denial of benefits on adequate evidence contained in the record and must explain

why contrary evidence does not persuade.” Berger v. Astrue, 516 F.3d 539, 544 (7th Cir. 2008).

However, if substantial evidence supports the ALJ’s determination, the decision must be affirmed

even if “reasonable minds could differ concerning whether [the claimant] is disabled.” Elder v.

Astrue, 529 F.3d 408, 413 (7th Cir. 2008).

B.     Analysis

       Ham raises two issues on appeal. First, Ham argues that the ALJ “failed to follow Social

Security Regulations in evaluating the medical opinion evidence.” (ECF No. 19 at 3). Second, he

asserts that the ALJ’s RFC assessment “fails to include all of Mr. Ham’s impairments in

combination; contains serious factual mistakes and omissions; and is not supported by substantial



                                                 7
evidence.” (Id.). This Court agrees that the ALJ gave undue weight to the bare assertions of the

state agency medical consultants, and that the RFC assessment is based, at best, on an incomplete

recitation of the medical facts in the record. Accordingly, this matter will be remanded for further

proceedings.

       The Court finds the ALJ’s RFC discussion failed to properly consider or weigh the medical

evidence in the record. These issues begin at the very start, where the ALJ states that Ham’s

“statements concerning the intensity, persistence and limiting effects of these symptoms are not

entirely credible.” (ECF No. 10 at 34). In making this statement, the ALJ ignores the fact that both

Dr. J. Sands and Dr. Jerry Smartt, Jr., the state agency medical consultants in this case, determined

that Ham’s statements about the intensity, persistence, and functionally limiting effects of the

symptoms were substantiated by the medical evidence alone. (Id. at 126, 136). While it is true that

the ALJ is not bound by the findings of the state agency medical consultants, she “may not ignore

these opinions and must explain the weight given to the opinions in their decision.” Titles II &

XVI: Consideration of Admin. Findings of Fact by State Agency Med. & Psychological Consultants

& Other Program Physicians & Psychologists at the Admin. Law Judge & Appeals Council, SSR

96-6P, 1996 WL 374180, at *2 (S.S.A. July 2, 1996). The consultant’s contrary determinations are

not even mentioned in the Decision.

       The ALJ next discusses the medical evidence related to Ham’s back issues. The ALJ states

that, at Ham’s July 31, 2014, visit, Dr. Girn “observed that the claimant walked with a limp and

had limited range of motion, but the claimant had normal strength.” (ECF No. 10 at 34). This

statement is true but omits Dr. Girn’s findings of: throbbing lumbosacral pain radiating into the

leg, exacerbated by bending, sitting, standing, walking, and lifting; numbness in the extremities;

deformed posture; and a narrowed oropharynx space. (Id. at 710–12). The ALJ notes that Ham



                                                 8
does not appear to have followed up on Dr. Girn’s referral to a spine surgeon. (Id. at 34). However,

the ALJ ignores Dr. Korman’s finding that Ham “is not a candidate for [spine] surgery due to his

weight.” (Id. at 674). The ALJ states that Ham did not receive treatment for his back from August

27, 2014 through March 30, 2015. (Id. at 34). The ALJ omits the fact that Ham presented to Dr.

Girn’s office twice during that period, and his back problems were specifically discussed at Ham’s

January 13, 2015 visit. (Id. at 696–701). The ALJ notes that Ham exhibited normal strength and

negative straight leg raise tests during his April 10, 2015, visit with Dr. Cha. (Id. at 34). The ALJ

omits Dr. Cha’s notes showing that Ham suffers from “debilitating” back and leg pain at 9/10,

exacerbated by sitting, standing, walking, physical activity and bending forward, and intermittent

weakness in his left leg. (Id. at 747–50).

       “An ALJ cannot recite only the evidence that supports his conclusion while ignoring

contrary evidence.” Meuser v. Colvin, 838 F.3d 905, 911 (7th Cir. 2016). In addition, an ALJ “may

not selectively consider medical reports, especially those of treating physicians,” nor can she

“address mere portions of a doctor’s report.” Myles v. Astrue, 582 F.3d 672, 678 (7th Cir. 2009).

Unfortunately, this is precisely what the ALJ did in this case. Rather than discuss the actual

observations and findings regarding Ham’s back pain, the ALJ either seized upon secondary

findings like strength measurements or simply ignored treatment visits altogether. While this

certainly made for a more compelling Decision, it is inconsistent with the law of this Circuit. The

ALJ’s cherry-picking is all the more problematic given the Commissioner’s arguments to this

Court. Addressing the ALJ’s failure to discuss Dr. Korman’s consultive examination, the

Commission argues that “the ALJ reasonably paid more attention to the actual treatment records

in evidence, which she did consider in detail.” (ECF No. 23 at 13). But the ALJ did not consider




                                                 9
the treatment records in detail. Instead, she appears to have considered them in detail only to the

extent that they supported a finding of no disability.

       The Court is also concerned by the extent to which the ALJ relied upon Drs. Sands and

Smartt for her RFC determination. An ALJ “must consider and evaluate any assessment of the

individual’s RFC by a State agency medical . . . consultant.” SSR 96-6P at *4. However, the

assessment is to be evaluated “considering all of the factors set out in the regulations for

considering opinion evidence.” Id. The relevant regulation in this case is 20 C.F.R. § 416.927. That

regulation requires the following factors in deciding the weight to be given to an opinion: (1)

examining relationship; (2) treatment relationship, including the length of the treatment

relationship, the frequency of examination, and the nature and extent of the treatment relationship;

(3) supportability; (4) consistency; and (5) specialization. 20 C.F.R. § 416.927(c).

       Weighing the factors in this case demonstrates that the opinions of Drs. Sands and Smartt

should have been given little, if any, weight. Neither doctor examined nor treated Ham, reducing

the weight to be given their opinions under factors (1) and (2). With respect to supportability, the

regulation states that “because nonexamining sources have no examining or treating relationship

with you, the weight we will give their medical opinions will depend on the degree to which they

provide supporting explanations for their medical opinions.” 20 C.F.R. § 416.927(c)(3). The RFC

assessments provided by Drs. Sands and Smartt have no explanation whatsoever for the RFC

findings. Instead, the RFC information was simply inputted in a pre-printed form. (See ECF No.

10 at 126–28). The Court has no ability to conclude how the RFC assessments were determined or

the evidence relied upon in making the assessments.

       Consistency is also a concern. Consistency under § 419.927 means the degree to which the

medical opinion is consistent with the record as a whole. When the entire record is reviewed



                                                 10
instead of the partial record relied upon by the ALJ, it is impossible to find that the RFC

assessments are consistent with Ham’s medical information. Nearly every physical activity that

Drs. Sands and Smartt determine Ham can perform are the very things that exacerbate his

“debilitating” back pain: sitting, standing, lifting, and bending. There is no explanation, either from

the doctors or the ALJ, as to how Ham can be expected to stand for an hour per day, sit for six

hours per day, and lift up to twenty pounds given the medical evidence in the record. To the

contrary, the evidence demonstrates that these activities are largely impossible for Ham. In

addition, the ALJ fails to specifically discuss the effect of Ham’s obesity on his limitations, an

omission that is particularly troubling here given that there is medical evidence that it exacerbates

his back issue. See Villano v. Astrue, 556 F.3d 558, 562 (7th Cir. 2009) (“[T]he ALJ must

specifically address the effect of obesity on a claimant’s limitations because, for example, a person

who is obese and arthritic may experience greater limitations than a person who is only arthritic.”).

       While Drs. Sands and Smartt are considered experts in the area of RFC assessments, this

specialization cannot make up for their clear deficiency in the remaining relevant factors.

Therefore, the ALJ violated the applicable regulations in giving these assessments “great weight.”

(ECF No. 10 at 37).

       Given the foregoing, the Court concludes that the ALJ’s determination of Ham’s RFC is

not supported by substantial evidence, and that the ALJ failed to build the logical bridge between

the medical evidence and her conclusion. Because the RFC determination directly affects his

ability to work, and therefore the determination of his disability, the Decision cannot stand.

Instead, this matter must be remanded to the ALJ for a determination of Ham’s eligibility based

upon the entirety of the record and giving each piece of evidence its proper weight.




                                                  11
                                      CONCLUSION

       For the foregoing reasons, the Social Security Administration’s Decision (ECF No. 10 at

28–39) is REVERSED and REMANDED to the ALJ for further proceedings consistent with this

opinion.

       SO ORDERED on July 2, 2019.

                                            s/ Holly A. Brady
                                           JUDGE HOLLY A. BRADY
                                           UNITED STATES DISTRICT COURT




                                             12
